Title: From Benjamin Franklin to Jane Mecom, 8 December 1776
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Nantes, in France, Dec. 8. 1776
I arrived here safe after a Passage of 30 Days, some what fatigued and weakned by the Voyage, which was a rough one; but I recover my Strength fast since my Landing, and shall be able I hope in a few days to undertake the Journey to Paris of about 250 Miles. If the Post Chaise here were as easy as the English, such a Journey would be no Difficulty. I hope you continue well and happy. Remember me affectionately to Cousin Jenney, and to Mr. and Mrs. Greene. I am ever Your affectionate Brother
B Franklin

You can have no Conception of the Respect with which I am receiv’d and treated here by the first People, in my private Character; for as yet I have assum’d no public One.

 
Addressed: To / Mrs. Mecom
